



WAIVER AND CONSENT
 
This WAIVER AND CONSENT (this “Waiver”), dated as of June 14, 2007, is entered
into by and between GSE SYSTEMS, INC., a Delaware corporation (the “Company”),
and LAURUS MASTER FUND, LTD., a Cayman Islands company (“Laurus”), for the
purpose of amending and restating and waiving certain terms of (i) that certain
Security Agreement dated as of March 7, 2006 by and among the Company, GSE Power
Systems, Inc., a Delaware corporation (“GSE Power”), (together with GSE, the
“Companies” and, each a “Company”) and Laurus (as amended, modified or
supplemented from time to time, the “Security Agreement”), (ii) that certain
Stock Pledge Agreement, dated March 7, 2006, by and among Laurus, the Company
GSE Power and certain other subsidiaries of the Company (as amended, modified or
supplemented from time to time, the “Stock Pledge Agreement”) and the other
Ancillary Agreements (as such term is defined in the Security Agreement)(the
Security Agreement and the Ancillary Agreements together, the “Transaction
Documents”). Capitalized terms use herein without definition shall have the
meanings ascribed to such terms in the Security Agreement.


WHEREAS, the Company intends to issue additional shares of its common stock and
certain warrants for the purchase of shares of its common stock pursuant to that
certain Securities Purchase Agreement (the “Purchase Agreement”), a copy of
which is attached as Exhibit A hereto, by and among the Company and the
investors signatory thereto (the “Purchasers”) and all related documents,
schedules and exhibits, relating to the assignment and sale (the “Purchase
Documents”);


WHEREAS, the Company has requested that Laurus waive certain provisions of the
Transaction Documents that would otherwise prohibit the Company from entering
into the Purchase Agreement or otherwise grant Laurus a right of first refusal
with respect to the securities being sold pursuant to the Purchase Documents ;
 
WHEREAS, the Company and Laurus have agreed to make certain changes to the
Transaction Documents as set forth herein, and that Laurus will waive certain
provisions of the Transaction Documents.


NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 


WAIVER AND CONSENT


1.  Laurus hereby consents to consummation of the transactions contemplated by
the Purchase Agreement and waives its right of right of first refusal pursuant
to Section 13(u) of the Security Agreement.


2. Nothing in this Waiver shall be deemed to release or discharge Laurus’s
security interests, liens, pledges, mortgages and/or other charges or
encumbrances created on or with respect to any assets of the Company or the
Company’s Subsidiaries.


 
1

--------------------------------------------------------------------------------

 
MISCELLANEOUS


1. Each of the Companies hereby represents and warrants to Laurus that after
giving effect to this Waiver (i) on the date hereof, all representations,
warranties and covenants made by each of the Companies in connection with the
Security Agreement and the Ancillary Agreements are true, correct and complete
(ii) on the date hereof, all of the Companies’ covenant requirements set forth
in the Security Agreement and the Ancillary Agreement have been met, and (iii)
no Event of Default exists under the Security Agreement or under any of the
Ancillary Agreements.


2. The parties hereto understand that the Company has an affirmative obligation
to make prompt public disclosure of material agreements and material amendments
to such agreements. The Company acknowledges that it shall file a Form 8-K
disclosing this agreement within the time frame specified therefore by the
Securities and Exchange Commission.


3. Each consent set forth herein shall be effective on the date when (i) the
Company shall have executed and delivered to Laurus its respective counterpart
to this Consent and (ii) delivery has been made to Laurus of the Purchase
Documents, each duly executed and delivered by the parties thereto.


4. Except as specifically set forth in this Consent, there are no amendments,
modifications or waivers to the Transaction Documents, and all of the forms,
terms and provisions of the Transaction Documents remain in full force and
effect.


5. This Waiver shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns. THIS WAIVER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS THEREOF. This Waiver and Consent may be executed
in any number of counterparts, each of which shall be an original, but all of
which shall constitute one instrument.


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Company and Laurus has caused this Waiver and
Consent to be signed in its name effective as of this 14th day of June 2007.
 
 
LAURUS MASTER FUND, LTD.
 
By: _/s/ David Grin___________________
Name: David Grin
Title: Director
Address:
 
ACKNOWLEDGED AND AGREED:
 
GSE SYSTEMS, INC.
 
By:  /s/ Jeffery G. Hough   
Name: Jeffery G. Hough
Title: Senior Vice President and Chief Financial Officer
 
 
GSE POWER SYSTEMS, INC.
 
By: /s/ Jeffery G. Hough   
Name: Jeffery G. Hough
Title: Senior Vice President and Chief Financial Officer

3

--------------------------------------------------------------------------------



 
Exhibit A
 
 
4
